UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Rochdale Alternative Total Return Fund LLC Address of principal business office: 570 Lexington Avenue New York, New York 10022-6837 Telephone number (including area code): (212) 702-3500 Name and address of agent for service of process: Kurt Hawkesworth, Esq. c/o Rochdale Investment Management LLC 570 Lexington Avenue New York, New York 10022-6837 copies to: Steven M. Giordano, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes[X]No[] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Registration to be duly signed on its behalf in the City of New York and the State of New York on the 9th day of December, 2010. ROCHDALE ALTERNATIVE TOTAL RETURN FUND LLC By: /s/ Garrett D’Alessandro Garrett D’Alessandro President ATTEST: /s/ Anthony Sozio Anthony Sozio Assistant Secretary
